       Case 2:21-cv-00131-SMJ         ECF No. 14   filed 08/19/21   PageID.91 Page 1 of 1




1                                                                                FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON


2                                                                      Aug 19, 2021
                                                                            SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     TENET BEEF LLC, a Washington                  No. 2:21-cv-00131-SMJ
5    limited liability company,
                                                   ORDER ADOPTING STIPULATED
6                              Plaintiff,          PROTECTIVE ORDER

7                 v.

8    WASHINGTON STATE
     UNIVERSITY, a Washington state
9    agency, and ZHIHUA JIANG, an
     individual,
10
                               Defendants.
11

12         Pursuant to Federal Rule of Civil Procedure 26(c) and the parties’ stipulation,

13   the parties’ proposed Stipulated Protective Order, ECF No. 12-1, is APPROVED,

14   ADOPTED, and INCORPORATED in this Order by reference.

15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

16   provide copies to all counsel.

17         DATED this 19th day of August 2021.

18
                        _________________________
19                      SALVADOR MENDOZA, JR.
                        United States District Judge
20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER – 1
